Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 identifies a group of four operation modes to be performed, however, there is no colon to indicate the operation modes comprise the four listed modes. Examiner suggests -- comprising: -- on Line 4. Appropriate correction is required.   
Claim 2 is objected to because of the following informalities: “vocal commends” on Line 15 should read –vocal commands--.  Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “machine learning unit” as it appears in Claim 4. 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner notes that a review of the specification does not indicate or describe the corresponding structure for the “machine learning unit”. Further, the depiction of machine learning unit 400 in Figure 1 was not interpreted as sufficient structure. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4 and 6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claim 4 recites “machine learning unit…” which is being interpreted under  35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification. Instead, the specification merely recites/repeats the limitation “machine learning unit” but fails to recite the corresponding structure for the onboard feedback system.  Claim 6 is also rejected as it is dependent upon Claim 4.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 1, 
	Claim 1 states, “1) follow operator … 3) follow operator and markings … identify a operator” – it is unclear if the operator of the first and third mode are the same operator, and it is unclear if “identify a operator” is the operator priorly recited in Claim 1. This issue is similarly present for “markings” as in “2) follow markings, 3) follow operator and markings”. Claims 2-6 are also rejected as they are dependent upon Claim 1.

Regarding Claim 2, 
	Claim 2 recites, “the navigation system … having … a sensor system connected to the processor configured to control the automated guided vehicle” – it is unclear if it is the sensor system, the processor, or the system as a whole which is “configured to control”. Further, it is then unclear what the function of “a controller connected to the processor” in navigation system is, given these three options.  I.e., does inventor may intend the controller include a processor which is ultimately used to control the automated guide vehicle, or that the controller and the processor are separate components. It is also unclear how a sensor system can “detect images”, as a sensor, presumably, detects features in a visual environment to generate an image, or detects features/characters within an image. Further, Claim 2 recites, “the sensor system detects images…the controller operates the sensor system to continuously capture the images and the processor identify the human features and the environment features from these images…” as such, it is unclear if the sensor system is detecting images or capturing the images and the processor identifies the features in the system. Further, Claim 2 states, “the controller switches to another operation mode”, but it unclear if the controller is switching amongst the four modes listed in claim 1, or if this mode is a new mode that has not been previously listed. Further, Claim 2 identifies two groups of features, human features and environment features, “the human features comprises operator identity, … vocal commends, the environment features comprises markings and tags” – however, these may not always be present, i.e. there may not always even be a human in an image view, nor are there always markings in an image view. It is unclear if the list must contain all of these features, the capability to recognizes these items when they are present, or is merely at least one or more of the listed features. Examiner is interpreted the language to mean at least one or more of the features must be present. Still further, “while a pre-defined character in the automated guided vehicle being identified” is unclear.  As it states “while” it is unclear if it is switching at the first appearance of such character, or if this is  occurring during the entire appearance of such character in the image(s) processed. Examiner is interpreting this language to mean that the controller switches operation modes when a predetermined character is identified in the images.  Claims 3-6 are also rejected as they are dependent upon Claim 2. Appropriate correction is required. 

Regarding Claim 4, 
	Claim limitation “machine learning unit” invokes 35 U.S.C. 112(f) However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). Claim 6 is also rejected as it is dependent upon Claim 4.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f).
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding Claim 5,
	Claim 5 recites, “a pre-loaded map” – however, it is not clear if this is the same map as introduced in Claim 1 (“4) follow a map”), or if this is a distinct map. For the purpose of prosecution, Examiner is interpreting this as being the same map. 

Regarding Claim 6, 
	Claim 6 recites, “the automated guided vehicle is interrupted to adjust a prior route as another new operation mode corresponding to a location of the operator and markings” – it is unclear how the vehicle is interrupted, and what it means for this to be “another new operation mode”. Further, it is unclear if the markings are the same markings as described in prior claims, or if these are new markings. Further, it is unclear if this interruption corresponds to the whole consideration of the operator and markings, or different adjustments for each of the operator and a set of markings respectively. For the purpose of compact prosecution, Examiner is interpreting this claim to mean that the determined route in following modes is adjusted given the identified location of operator and markings. 

Regarding Claims 1-6
	All of the claims as currently presented contain method limitations on an apparatus. Claim 1 is drawn to the statutory category of an apparatus (“A smart navigation system of an automated guided vehicle), however, Claim 1 and the subsequent dependent claims contain language drawing to active method steps. Such active language includes, in Claim 1, “the automated guided vehicle switching between these operation modes … perform the modes … identify a operator … records movements”. In Claim 2, this includes language such as, “the sensor system detects … the controller operates … and the processor identify … the controller switches …” In Claim 3, this includes language such as, “the image database stores characters … the processors identifies … the controller tracks …”. In Claim 4, this is “the machine learning unit records”. In Claim 5, this is, “the automated guided vehicle is moved according to a pre-loaded map”. In Claim 6, this is “the automated guided vehicle is interrupted”. Because the claims cross multiple statutory categories, it is unclear when the claim limitations are being violated. Examiner suggests language such as, --the controller is configured to-- . Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as obvious over Qi (US 20200000193 A1), further in view of Kean (US 20210333790 A1), and Edsinger (US 10800505 B1), referred to respectively as Qi, Kean, and Edsinger.

Regarding Claim 1, 
Qi teaches the following limitations, 
A smart navigation system of an automated guided vehicle (paragraph [0006], “The present invention relates to a smart luggage system capable of planning an autonomous route”)
the smart navigation system having multiple operation modes and the automated guided vehicle switching between these operation modes (Paragraph [0072], “the luggage mainly comprises the following states during using: shut-down state, stand-by state, recognition successful state, moving state, pause state. Besides, it further comprises pulling state, alarm state and warning state.” – where all of the listed states are operation modes, and the moving state, pause state, and alarm state are particularly notable for active control of vehicle elements.) 
comprising: 1) follow operator (Paragraph [0046], “If the to-be-followed target (i.e. the owner) is detected in the received image information and the recognition is successful, then the planning of the second route is executed and the main controller 101 controls the moving controller 102 to follow.”- where the owner is operator)
wherein the automated guided vehicle perform the modes about following the operator by capturing images of a geographic area, (Paragraph [0045], “The image collector 104 is mainly configured to collect the visual environmental information for the luggage, and can be configured to collect the image information of the to-be-followed target (i.e. the owner) and the obstacle image information.,”)
the automated guided vehicle identify a operator in the images and records movements and gestures thereof to switches between the operation modes (Paragraph [0046], “the main controller 101 recognizes gestures of the to-be-followed target (i.e. the owner) in the image information and performs different operations based on different gesture recognition.”)
	However, Qi does not disclose the following limitation,
2) follow markings
	However, this travel mode is taught by Kean, which shows an autonomous vehicle following markings. (Abstract, “A control signal generator generates control signals to automatically control the work machine based upon the localized markings.” And Paragraph [0047-0048], “For instance, the mode may a line following mode, in which travel control system 170 automatically controls the navigation of machine 100 to follow a line. … System 204 processes those images so that mark identification system 206 can determine whether any of the predetermined markings are in the images.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to modify the control modes of Qi so as to include a marker following mode, as this provides the benefit of following a designated route, and further, it is a well understood, routine, and conventional process in vehicle controls. 	
	However, the combination of Qi and Kean does not disclose the following limitation, 
comprising: … 3) follow operator and markings
	However, this is taught by the inclusion of Edsinger. which discloses that a vehicle following system can follow a user in proximity to a designated route, (Column 4, Line 21-28, “the multiple operation modes including … a second mode in which the autonomous aerial personal assistant travels along a designated route that tracks movement of the user near the vicinity of the autonomous aerial personal assistant;”). Edsinger does not disclose how the route is to be designated, i.e., if it is to follow markings. but this is given by the marker following teaching included from Kean, and the inclusion of Edsinger is merely to teach that a route and user proximity can both be considered at the same time for a follow control function.
	It would have been obvious to one of ordinary skill in the art, before effective filing date of claimed invention, to modify the route marker following of combination so as to include a user following mode, as doing so improves the flexibility of operating system (Column 16, Lines 37-39, “the AAPAD can adjust between capabilities based on the specific needs and/or circumstances of the user.”), and its inclusion here yields predictable results. 
However, the combination of Qi, Kean, and Edsinger does not disclose the following limitations, 
4) follow a map
	However, this is taught by an alternative embodiment of Qi, which discloses a map following mode, (Paragraph [0033], “Besides, referring to FIGS. 1, 2, and 5-7, the automotive luggage 10 in the present embodiment further comprises a memory 115. The memory 115 pre-stores map data including the beginning location and the destination location. As a selectable embodiment, the automotive luggage 10 is further configured to: 1. gain the map data, the beginning location, and the destination; and 2. determine the first route information according to the beginning location, the destination location, the map data and the obstacle image information; and 3. transmit the first route information to the moving controller 102.”)
	It would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention, to modify the combination’s disclosed control modes so as to include map following, as this increases the flexibility of operating system, and further, following a map is a well understood, routine, and conventional method in vehicle controls, and its inclusion here yields predictable results. 

Regarding Claim 2, 
The combination of Qi, Kean, and Edsinger, as shown, teaches all of the limitations of claim 1. Qi further discloses the following limitations, 
having a processor 101 (Paragraph [0042], “The main controller 101 is a data fusion module and a central processing module”)
a controller 102 connected to the processor 101 … configured to control the automated guided vehicle between the stations  (Paragraph [0042], “The main controller 101 is configured … to provide the moving controller 102 with the orientation information and the controlling strategy command for motor controlling through the communication with the moving controller 102.”)
and a sensor system 104 connected to the processor (Paragraph [0042], “Specifically, the main controller 101 is connected to … the image collector 104 … via ports.” – where image collector 104 is a sensor system)
wherein the sensor system detects images with human features and environment features (Paragraph [0045], “The image collector 104 is mainly configured to collect the visual environmental information for the luggage, and can be configured to collect the image information of the to-be-followed target (i.e. the owner) and the obstacle image information.,” – where identification of owner in images means recognition of human form in images, and usage of a luggage system in public areas further implies identity. Obstacle information is an environment feature)
the human features comprises operator identity, human form, the gestures and vocal commends (Paragraph [0046], “the main controller 101 recognizes gestures of the to-be-followed target (i.e. the owner) in the image information and performs different operations based on different gesture recognition.” Shows gesture recognition, and Paragraph [0045], “The image collector 104 is mainly configured to collect the visual environmental information for the luggage, and can be configured to collect the image information of the to-be-followed target (i.e. the owner) and the obstacle image information.,” – where identification of owner in images means recognition of human form in images, and usage of a luggage system in public areas further implies identity)
the controller operates the sensor system to continuously captures the images and the processor identify the human features and the environment features from these images (Paragraph [0045], “The image collector 104 is mainly configured to collect the visual environmental information for the luggage, and can be configured to collect the image information of the to-be-followed target (i.e. the owner) and the obstacle image information.,” – where this process is implied to be continuous during follow control)
the controller switches to another operation mode while a pre-defined character in the automated guided vehicle being identified by the processor (Paragraph [0046], “the main controller 101 recognizes gestures of the to-be-followed target (i.e. the owner) in the image information and performs different operations based on different gesture recognition.” – where a recognized gesture Is a predefined character)
	However, this embodiment of Qi does not disclose the following limitation,
the environment features comprises markings and tags
	However, this limitation of Claim 2 is already taught by the inclusion of Kean, which shows an autonomous vehicle following markings. (Paragraph [0047-0048], “For instance, the mode may a line following mode, in which travel control system 170 automatically controls the navigation of machine 100 to follow a line. … System 204 processes those images so that mark identification system 206 can determine whether any of the predetermined markings are in the images.”)

Regarding Claim 3,
The combination of Qi, Kean, and Edsinger, as shown, teaches all of the limitations of Claim 2. Qi further discloses the following limitations, 
having an image database being connected to the controller, wherein the image database stores characters of the human features … the processor identifies characters in the captured images, thus the controller tracks the characters of the human features  … to adjust a moving route of the automated guided vehicle (Paragraph [0046], “the main controller 101 recognizes gestures of the to-be-followed target (i.e. the owner) in the image information and performs different operations based on different gesture recognition.” Since Qi teaches that the main controller recognizes gestures in the image information and performs different operations based on the different gesture recognition, and then gives an example of such recognition, it necessarily flows that in order for the controller to perform gesture recognition it must have a stored database (i.e. trained) to recognized the various gestures.)
	However, the combination, as disclosed, does not disclose the following limitations, 
having an image database being connected to the controller, wherein the image database stores characters of the human features and the environment features, the processor identifies characters in the captured images, thus the controller tracks the characters of the human features and the environment features to adjust a moving route of the automated guided vehicle
	However, this limitation of Claim 3 is already taught by the inclusion of Kean, which discloses that route is adjusted in accordance with comparison against a database of markings (Paragraph [0047-0048], “For instance, the mode may a line following mode, in which travel control system 170 automatically controls the navigation of machine 100 to follow a line. … System 204 processes those images so that mark identification system 206 can determine whether any of the predetermined markings are in the images.”)

Claims 4-6 are rejected under 35 U.S.C. 103 as obvious over Qi, further in view of Kean, Edsinger, and Zhu, (US 11048277 B1), referred to as Zhu.
Regarding Claim 4,
The combination of Qi, Kean, and Edsinger, as shown, teaches all of the limitations of Claim 3. However, the combination, as disclosed, does not disclose the following limitations, 
having a machine learning unit being connected to the controller, the machine learning unit records the characters of the detected environment features and the human features
	However, this is taught by the inclusion of Zhu, which teaches that an autonomous control system can use machine learning for recognition of features (Column 32, Line 32-36“Specifically, the identity recognition system may apply a machine-learning appearance-based model to digital images captured by one or more image capture devices 114/115 associated with a UAV 100.”)
	It would have been obvious to one of ordinary skill of the art, before the effective filing date of the claimed invention, to modify the image recognition of combination with the machine learning of Zhu, as machine learning is a powerful method of performing image recognition in vehicle control systems, and further, its inclusion here is a simple substitution yielding predictable results to one of ordinary skill in the art. 

Regarding Claim 5,
The combination of Qi, Kean, Edsinger, and Zhu, as shown, teaches all of the features of Claim 4. The combination further already discloses the following limitation, 
wherein the automated guided vehicle is moved according to a pre-loaded map
	This is taught by the alternative embodiment of Qi, which discloses a map following system (Paragraph [0033], “Besides, referring to FIGS. 1, 2, and 5-7, the automotive luggage 10 in the present embodiment further comprises a memory 115. The memory 115 pre-stores map data including the beginning location and the destination location. As a selectable embodiment, the automotive luggage 10 is further configured to: 1. gain the map data, the beginning location, and the destination; and 2. determine the first route information according to the beginning location, the destination location, the map data and the obstacle image information; and 3. transmit the first route information to the moving controller 102.”)


Regarding Claim 6,
The combination of Qi, Kean, Edsinger, and Zhu, as shown, teaches all of the limitations of Claim 4. Qi further discloses the following limitation, 
the automated guided vehicle is interrupted to adjust a prior route as another new operation mode corresponding to a location of the operator and markings (Paragraph [0042], “The main controller 101 is configured to collect information of the location of the owner and the environmental image information during moving, to obtain the orientation information (i.e. the location information) of both the owner and the luggage main body 100 through the transceiver 106 and to provide the moving controller 102 with the orientation information and the controlling strategy command for motor controlling through the communication with the moving controller 102.” – where changes in location of operator in particular are then used for command strategy, and changes in location mean changes in command strategy, ergo, interruption of a prior route, such as a route to a given proximity of user)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koga (US 20060217837 A1) discloses a map following mode (Figure 3, Element 34).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is 571-272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARC BURGESS, can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.L.F./Examiner, Art Unit 3666     	 

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666